DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 November 2022 has been entered.
 
Status of Claims
This action is in reply to the amendment filed on 3 November 2022.
Claims 21-24 have been added.
Claims 3, 6, 16, and 17 have been canceled.
Claims 1-2, 4-5, 7-15, and 18-24 are currently pending and have been examined. 
This action is made Non-Final.

Response to Arguments
Applicant's arguments/amendments, see remarks at pages 14-16, filed 3 August 2022, with respect to the rejection of claims 1-2, 4-5, 7-15, and 18-22 under 35 U.S.C. 102 and/or 103 over Akella have been fully considered and are persuasive. The Applicant’s amendments overcome the previous art of record. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made over Akella (US 20200406894 A1) in view of Mullen in further view of Furuyama et al. (JP 2018060456 A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 1, 7-9, 13-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akella (US. Pub. No. 20200406894 A1) in view of Mullen (US 10275664 B2) in further view of Furuyama et al. (JP 2018060456 A).
Regarding claims 1, 14, and 20:
	Akella teaches:
A method comprising: obtaining, from a camera system of a vehicle, a direct indication of a speed limit for a road on which the vehicle is traveling (see at least ¶[0019], [0029], and [0046] regarding a camera and road signs or identifying speed limits from captured images.)
determining a location of the vehicle (see at least ¶[0042], [0046], [0058], and [0070] regarding determining location of the autonomous vehicle in an environment.)
obtaining, from at least one additional sensor of the vehicle, contextual information for the road (see at least ¶[0010], [0013], [0019], [0021]-[0023], [0026], [0031], [0040], [0042]-[0043], and [0046] regarding determining driving-environment characteristics from sensor data.)
controlling, by the processor, the vehicle based on the direct indication of the speed limit (see at least ¶[0013], [0026], [0043], and [0046]-[0048] regarding comparing the desired speed to the statutory speed limit determined by the cameras view of the road sign. For example, if the desired speed produced by the driving-environment characteristics machine learned model is greater (i.e. or equal to) than a statutory speed limit, then the speed is set to the statutory speed limit (i.e. controlling the vehicle based on the direct indication of the speed limit).)
Akella does not explicitly teach obtaining, based on the location of the vehicle and the context information, speed-limit guidelines established by a local or national government, determining, by a processor of the vehicle, whether the direct indication of the speed limit is consistent with the speed-limit guidelines by verifying that the direct indication of the speed limit is smaller than or within a range of the speed-limit guidelines indirect indication of the speed limit; and in response to determining that the direct indication of the speed limit is consistent with the speed-limit guidelines.
Mullen teaches:
obtaining, based on the location of the vehicle and the context information, speed-limit guidelines established by a local or national government (see at least Col. 1, line 66 to Col. 2, line 49, Col. 8, lines 11 to Col. 10, line 48, and Col. 11, lines 31-39, regarding map data, perception data and environmental attributes for determining a speed limit based on the detected environment or zone (e.g., residential environment, interstate highway, school zone, and etc.) which have legal guidelines for a speed limit, for example, slower speed limit in school zone or rumble strips at a location may indicate higher speed limit on an interstate.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for determining a target vehicle speed of Akella to provide obtaining, based on the location of the vehicle and the context information, speed-limit guidelines established by a local or national government, as taught by Furuyama, to obtain a known speed limit from a map, sign, or other source to provide a high confidence legal speed limit with a high level of accuracy (Mullen at Col. 2, lines 58-64).
The combination of Akella and Mullen does not explicitly teach determining, by a processor of the vehicle, whether the direct indication of the speed limit is consistent with the speed-limit guidelines by verifying that the direct indication of the speed limit is smaller than or within a range of the speed-limit guideline(s), in response to determining that the direct indication of the speed limit is consistent with the speed-limit guidelines.
Furuyama teaches:
determining, by a processor of the vehicle, whether the direct indication of the speed limit is consistent with the speed-limit guidelines by verifying that the direct indication of the speed limit is smaller than or within a range of the speed-limit guideline(s) (see at least [0008], [0019], [0022]-[0024], [0029], and [0032] regarding a verification means that verifies whether the detected speed limit is correct or not based on a speed limit range corresponding to the lane width (i.e., a guideline based on lane information for a road).)
and in response to determining that the direct indication of the speed limit is consistent with the speed-limit guidelines, performing an action (see at least ¶[0027], [0029], and [0038] regarding displaying the speed in response to determining that the speed limit is consistent. Controlling the vehicle based on the direct indication is taught above.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for determining a target vehicle speed of Akella as modified by Mullen to provide verifying that the direct indication of the speed limit is smaller than or within a range of the speed-limit guideline(s), as taught by Furuyama, to provide preventing erroneous detection of the speed limit and to increase reliability of the speed limit detection (Furuyama at [0007]).

Regarding claim 7:
	Akella teaches:
wherein obtaining the location of the vehicle comprises at least one of: obtaining, from a positioning system, a current location of the vehicle; or obtaining a last known location of the vehicle from a positioning system or estimating the location of the vehicle using the last known location of the vehicle (see at least ¶[0015], [0023], [0042], and [0046] regarding the position (i.e. location) of a vehicle using a GPS (i.e. positioning system).)

Regarding claim 8:
	Akella does not explicitly teach wherein the speed-limit guidelines are stored in a memory of the vehicle.
Mullen teaches:
wherein the speed-limit guidelines are stored in a memory of the vehicle (see at least Col. 4, line 65 to Col. 5, line 34, and Col. 6, line 64 to Col. 7, line 31 regarding a data store in a vehicle control system.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for determining a target vehicle speed of Akella to provide wherein the speed-limit guidelines are stored in a memory of the vehicle, as taught by Furuyama, to obtain a known speed limit from a map, sign, or other source to provide a high confidence legal speed limit with a high level of accuracy (Mullen at Col. 2, lines 58-64).

Regarding claim 9:
	Akella does not explicitly teach wherein the speed-limit guidelines are obtained from a database located remote from the vehicle.
wherein the speed-limit guidelines are obtained from a database located remote from the vehicle (see at least Col. 13, lines 8-37, regarding speed limit information provided by a third party.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for determining a target vehicle speed of Akella to provide wherein the speed-limit guidelines are obtained from a database located remote from the vehicle, as taught by Furuyama, to obtain a known speed limit from a map, sign, or other source to provide a high confidence legal speed limit with a high level of accuracy (Mullen at Col. 2, lines 58-64).

Regarding claim 20, the claim recites substantially similar limitations as claim 1 (see rejection above). Therefore, claim 20 is rejected for the same reasons as claim 1. In addition to teaching the limitations of claim 1, Akella also teaches a computer-readable storage medium comprising instructions (see at least ¶[0078] and [0094]-[0095].)

Regarding claim 13:
	Akella teaches:
wherein the vehicle is operated by a semi-autonomous driving system or an autonomous driving system (see at least the abstract and ¶[0010]-[0011], [0015], [0017], [0019], and [0021] regarding an autonomous vehicle.)

	Claim(s) 2, 11-12, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akella (US. Pub. No. 20200406894 A1) in view of Mullen (US 10275664 B2) in view of Furuyama et al. (JP 2018060456 A), as applied to claims 1 and 14 above, and in further view of Lee (US. Pub. No. 20200353922 A1).
Regarding claims 2 and 15:
The combination of Akella and Mullen does not explicitly teach the method further comprising: in response to determining that the direct indication of the speed limit is consistent with the speed-limit guidelines, determining, by the processor and based on the contextual information, at least one indirect indication of the speed limit for the road, the indirect indication of the speed limit including a road-features speed limit that is based on characteristics of the road, the characteristics of the road including at least one of road classification information, land-type information, road-type information, or lane information for the road; determining, by the processor, whether the direct indication of the speed limit is consistent with the indirect indication of the speed limit by verifying that the direct indication of the speed limit is smaller than or within a range of the indirect indication of the speed limit; and computing, by the processor, a composite speed limit by applying a respective weight to the direct indication of the speed limit and the at least one indirect indication of the speed limit, the vehicle being controlled based on the composite speed limit.
Furuyama teaches:
in response to determining that the direct indication of the speed limit is consistent with the speed-limit guidelines (see at least ¶[0027], [0029], and [0038] regarding displaying the speed in response to determining that the speed limit is consistent.)
determining, by the processor and based on the contextual information, at least one indirect indication of the speed limit for the road (see at least ¶[0010], [0013], [0019], [0021]-[0023], [0026], [0031], [0040], [0042]-[0043], and [0046] regarding determining a speed limit based on driving-environment characteristics, heuristic measurements, statutory limits, and vehicle dynamic limits. For example, “the statutory speed limit is determined by determining the position of the vehicle using a global positioning system”.)
the indirect indication of the speed limit including a road-features speed limit that is based on characteristics of the road (see at least [0007]-[0008], [0019], [0024], [0029], and [0032] regarding a verification means that verifies whether the detected speed limit is correct or not based on the lane width.)
the characteristics of the road including at least one of road classification information, land-type information, road-type information, or lane information for the road (see at least [0007]-[0008], [0019], [0024], [0029], and [0032] regarding the speed limit and lane width.)
determining, by the processor, whether the direct indication of the speed limit is consistent with the indirect indication of the speed limit by verifying that the direct indication of the speed limit is smaller than or within a range of the indirect indication of the speed limit (see at least ¶[0013], [0026], [0043], and [0046]-[0048] regarding comparing the desired speed to the statutory speed limit determined by the cameras view of the road sign. For example, if the desired speed produced by the driving-environment characteristics machine learned model is greater (i.e. or equal to) than a statutory speed limit, then the speed is set to the statutory speed limit (i.e. perceived by the camera of the vehicle). Therefore, it is comparing whether the direct and indirect indication of speed limits are consistent or different.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for determining a target vehicle speed of Akella as modified by Mullen to provide, in response to determining that the direct indication of the speed limit is consistent with the speed-limit guidelines, determining, by the processor and based on the contextual information, at least one indirect indication of the speed limit for the road, the indirect indication of the speed limit including a road-features speed limit that is based on characteristics of the road, the characteristics of the road including at least one of road classification information, land-type information, road-type information, or lane information for the road; determining, by the processor, whether the direct indication of the speed limit is consistent with the indirect indication of the speed limit by verifying that the direct indication of the speed limit is smaller than or within a range of the indirect indication of the speed limit, as taught by Furuyama, to provide preventing erroneous detection of the speed limit and to increase reliability of the speed limit detection (Furuyama at [0007]).
The combination of Akella, Mullen, and Furuyama does not explicitly teach computing by the processor, a composite speed limit by applying a respective weight to the direct indication of the speed limit and the at least one indirect indication of the speed limit, the vehicle being controlled based on the composite speed limit.
	Lee teaches:
computing, by the processor, a composite speed limit by applying a respective weight to the direct indication of the speed limit and the at least one indirect indication of the speed limit (see at least sections ¶[0017], [0068]-[0072], [0082], [0091]-[0092], and [0097] regarding a comparison of weights of a camera speed limit information and the navigation speed limit information and setting a vehicle speed on the basis of the derived vehicle speed.)
the vehicle being controlled based on the composite speed limit (see at least sections ¶[0017], [0068]-[0072], [0082], [0091]-[0092], and [0097] regarding setting a vehicle speed on the basis of the derived vehicle speed.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for determining a target vehicle speed of Akella as modified by Mullen as modified by Furuyama to provide computing by the processor, a composite speed limit by applying a respective weight to the direct indication of the speed limit and the at least one indirect indication of the speed limit, the vehicle being controlled based on the composite speed limit, as taught by Lee, to provide determining the reliability of the received or determined speed limit or speed limit information before setting a vehicle speed (Lee at [0082]).

Regarding claims 11 and 19:
The combination of Akella, Mullen, and Furuyama does not explicitly teach the method further comprising: determining whether there is a lead vehicle traveling in a same lane as the vehicle; in response to determining that there is a lead vehicle traveling in the same lane as the vehicle, obtaining range and range-rate data for the lead vehicle; and determining a lead-vehicle-based speed limit based on a speed of the lead vehicle, the lead- vehicle-based speed limit comprising an indirect indication of the speed limit of the at least one indirect indication of the speed limit.
	Lee teaches:
the method further comprising: determining whether there is a lead vehicle traveling in a same lane as the vehicle (see at least ¶[0035]-[0038] and [0097] regarding performing a smart cruise control system (SCC) when there is a preceding vehicle.)
in response to determining that there is a lead vehicle traveling in the same lane as the vehicle, obtaining range and range-rate data for the lead vehicle (see at least ¶[0035]-[0038] and [0097] regarding performing a smart cruise control system (SCC) when there is a preceding vehicle using sensors and determining target information such as relative speed and relative distance.)
and determining a lead-vehicle-based speed limit based on a speed of the lead vehicle (see at least ¶[0035]-[0038] and [0097] regarding performing a smart cruise control system (SCC) when there is a preceding vehicle using sensors and controlling the amount acceleration and deceleration according to the target information and vehicle information.)
the lead- vehicle-based speed limit comprising an indirect indication of the speed limit of the at least one indirect indication of the speed limit (see at least ¶[0035]-[0038] and [0097] regarding performing a smart cruise control system (SCC) when there is a preceding vehicle using sensors. See at least ¶[0007] and [0035] regarding sensors.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for determining a target vehicle speed of Akella as modified by Mullen as modified by Furuyama to provide determining whether there is a lead vehicle traveling in a same lane as the vehicle; in response to determining that there is a lead vehicle traveling in the same lane as the vehicle, obtaining range and range-rate data for the lead vehicle; and determining a lead-vehicle-based speed limit based on a speed of the lead vehicle, the lead- vehicle-based speed limit comprising an indirect indication of the speed limit of the at least one indirect indication of the speed limit, as taught by Lee, to provide determining the danger for a vehicle on the basis of vehicle information (e.g., a vehicle speed) as well as the target information to control the amount of deceleration or acceleration for a vehicle to improve safety (Lee at [0036]).

Regarding claim 12:
	Akella teaches:
the method further comprising: obtaining a previous composite speed limit for the road (see at least ¶[0123] and claim 11 regarding comparing a target speed to a previous target speed)
determining, based on the previous composite speed limit, an expected speed-limit range for the composite speed limit (see at least ¶[0123] and claim 11 regarding a target speed being within a threshold amount of a previous target speed.)
determining whether the composite speed limit is within the expected speed-limit range see at least ¶[0123] and claim 11 regarding a target speed being within a threshold amount of a previous target speed.)
and in response to determining that the composite speed limit is within the expected speed-limit range, controlling the vehicle based on the composite speed limit (see at least ¶[0123] and claim 11 regarding a target speed being within a threshold amount of a previous target speed and controlling the vehicle based at least in part on a previous target speed.)

	Claim(s) 4, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akella (US. Pub. No. 20200406894 A1) in view of Mullen (US 10275664 B2) in view of Furuyama et al. (JP 2018060456 A), as applied to claim 1, 14, and 20 above, and in further view of Silver et al. (US. Pub. No. 20190205674 A1).
Regarding claims 4, 21, and 23:
	The combination of Akella and Mullen does not explicitly teach the method further comprising: in response to determining that the direct indication of the speed limit is not consistent with the speed-limit guidelines, determining whether the vehicle is in a temporary speed limit zone; and in response to determining that the vehicle is in the temporary speed limit zone, outputting the direct indication of the speed limit.
	Furuyama teaches:
the method further comprising: in response to determining that the direct indication of the speed limit is not consistent with the speed-limit guidelines (see at least ¶[0007], [0010], [0027], [0030]-[0031], and [0034] regarding determining an erroneous detection and not outputting a display signal in response).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for determining a target vehicle speed of Akella as modified by Mullen to provide in response to determining that the direct indication of the speed limit is not consistent with the speed-limit guidelines performing an action such as not outputting a display signal, as taught by Furuyama, to increase reliability of the speed limit detection and to display a more reliable speed limit (Furuyama at [0007]).
The combination of Akella, Mullen, and Furuyama does not explicitly teach determining whether the vehicle is in a temporary speed limit zone; and in response to determining that the vehicle is in the temporary speed limit zone, outputting the direct indication of the speed limit.
	Silver teaches:
determining whether the vehicle is in a temporary speed limit zone (see abstract and at least ¶[0051] and [0056]-[0059] regarding determining a temporary speed limit change location.)
and in response to determining that the vehicle is in the temporary speed limit zone, outputting the direct indication of the speed limit (see abstract and ¶[0003], [0007], [0011], [0024]-[0025], and [0033] regarding controlling the autonomous vehicle based on the determined effect zone.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for determining a target vehicle speed of Akella as modified by Mullen as modified by Furuyama as modified by Lee to provide determining whether the vehicle is in a temporary speed limit zone; and in response to determining that the vehicle is in the temporary speed limit zone, outputting the direct indication of the speed limit as the correlated speed limit, as taught by Silver, to provide determining how a vehicle should respond according to an effect zone (i.e. temporary speed limit zone) and traffic in terms of braking and accelerating (Silver at [0025]).

	Claim(s) 5, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akella (US. Pub. No. 20200406894 A1) in view of Mullen (US 10275664 B2) in view of Furuyama et al. (JP 2018060456 A) in view of Silver et al. (US. Pub. No. 20190205674 A1), as applied to claims 4, 21, and 23 above, and in further view of Fields et al. (US. Patent No. 10336321 B1).
Regarding claim 5, 22, and 24:
The combination of Akella, Mullen, and Furuyama does not explicitly teach the method further comprising: in response to determining that the vehicle is not in a temporary speed limit zone, disengaging an autonomous driving system or semi-autonomous driving system of the vehicle.
	Silver teaches:
the method further comprising: in response to determining that the vehicle is not in a temporary speed limit zone (see at least [0022]-[0023], [002claim ], [0039], [0048], and [0052] regarding determining a permanent speed limit (i.e., not temporary).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for determining a target vehicle speed of Akella as modified by Mullen as modified by Furuyama as modified by Lee to provide determining that the vehicle is not in a temporary speed limit zone, as taught by Silver, to provide determining how a vehicle should properly react to different speed limit areas (Silver at [0026]).
The combination of Akella, Mullen, Furuyama, and Silver does not explicitly teach disengaging an autonomous driving system or semi-autonomous driving system of the vehicle.
Fields teaches:
disengaging an autonomous driving system or semi-autonomous driving system of the vehicle (see at least Col. 33, lines 26-55, regarding disengaging the autonomous or semi-autonomous functionality or technology.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for determining a target vehicle speed of Akella as modified by Mullen as modified by Furuyama as modified by Lee as modified by Silver to provide disengaging an autonomous driving system or semi-autonomous driving system of the vehicle, as taught by Fields, upon a determination that it is unsafe to operate in an autonomous or semi-autonomous mode in the current environment (Fields at Col. 33, lines 47-55).

	Claim(s) 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akella (US. Pub. No. 20200406894 A1) in view of Mullen (US 10275664 B2) in view of Furuyama et al. (JP 2018060456 A) in further view of Lee (US. Pub. No. 20200353922 A1), as applied to claims 2 and 15 above, and in further view of Wang (CN 111640312 A).
Regarding claims 10 and 18:
The combination of Akella, Mullen, Furuyama, and Lee does not explicitly teach the method further comprising: determining whether there is another vehicle traveling in an adjacent lane; in response to determining that the other vehicle is traveling in an adjacent lane, determining whether the other vehicle is not subject to a different speed limit; and in response to determining that the other vehicle is not subject to the different speed limit, determining an adjacent-vehicle-based speed limit based on a speed of the other vehicle, the adjacent-vehicle-based speed limit comprising an indirect indication of the speed limit of the at least one indirect indication of the speed limit.
	Wang teaches:
the method further comprising: determining whether there is another vehicle traveling in an adjacent lane (see abstract and see at least pages 2-6 regarding an adjacent lane vehicle.)
in response to determining that the other vehicle is traveling in an adjacent lane, determining whether the other vehicle is not subject to a different speed limit (see at least page 2 which states the automatic driving vehicle will consider map lane speed limit (i.e. speed limits of the lanes).)
and in response to determining that the other vehicle is not subject to the different speed limit, determining an adjacent-vehicle-based speed limit based on a speed of the other vehicle (see at least pages 5-7 regarding determining the adjacent land driving speed for the current vehicle speed limit.)
the adjacent-vehicle-based speed limit comprising an indirect indication of the speed limit of the at least one indirect indication of the speed limit (see at least pages 4-5 and 7 regarding a sensor collecting environment information in the current driving environment which could be a sensor other that a camera (i.e. indirect indication).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for determining a target vehicle speed of Akella as modified by Mullen as modified by Furuyama as modified by Lee to provide determining whether there is another vehicle traveling in an adjacent lane; in response to determining that the other vehicle is traveling in an adjacent lane, determining whether the other vehicle is not subject to a different speed limit; and in response to determining that the other vehicle is not subject to the different speed limit, determining an adjacent-vehicle-based speed limit based on a speed of the other vehicle, the adjacent-vehicle-based speed limit comprising an indirect indication of the speed limit of the at least one indirect indication of the speed limit, as taught by Wang, to provide reducing the safety risk of an adjacent lane vehicle and the current vehicle based on the position information and speed information (Wang at page 4, paragraph 7).

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stenneth (US 20200019798 A1) is pertinent because includes obtaining data from other sources, such as municipalities or respective geographic authorities.
Kruse et al. (US 10683017 B1) is pertinent because it involves a third-party entity (e.g., a government-controlled entity) may provide road-specific information, e.g., an online database, that includes posted speed limits for certain roads.
Zhong (CN 112046480 A) is pertinent because it involves a vehicle speed limit control method and device for adjusting the driving speed of the vehicle according to the target speed limiting data and the current driving data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR KNIGHT whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.L.K/Examiner, Art Unit 3666                  



/AARON L TROOST/Primary Examiner, Art Unit 3666